833 F.2d 1005Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Clarence R. HENDERSON, a/k/a Edward Ronald Henderson,Plaintiff-Appellant,v.The UNITED STATES DEPARTMENT of JUSTICE, Defendant-Appellee.
No. 87-7145.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 30, 1987.Decided:  Nov. 19, 1987.

Clarence R. Henderson, appellant pro se.
Wistar D. Stuckey, Assistant U.S. Attorney, for appellee.
Before K.K. HALL, MURNAGHAN, and WILKINS, Circuit Judges.
PER CURIAM:


1
Clarence R. Henderson, a South Carolina inmate, appeals the entry of summary judgment in favor of defendant in this negligence action brought pursuant to the Federal Tort Claims Act (FTCA), 28 U.S.C. Secs. 1346(b), 2671.  The district court found Henderson's claim to be time barred.  We agree and affirm.


2
The actions upon which Henderson attempts to hold the United States liable allegedly occurred on February 7, 1980, and December 3, 1980.  Henderson did not present his claim to the appropriate Federal agency until June 18, 1984.  The agency denied the claim on March 12, 1985, and Henderson filed his complaint in the district court on May 27, 1986.  Section 2401(b) of Title 28 of the United States Code provides:


3
A tort claim against the United States shall be forever barred unless it is presented in writing to the appropriate Federal agency within two years after such claim accrues or unless action is begun within six months after the date of mailing, by certified or registered mail, of notice of final denial of the claim by the agency to which it was presented.


4
There are two distinct time limits mandated by this section, neither of which Henderson met.  Accordingly, we affirm the judgment below on that basis.  Because the dispositive issues have recently been decided authoritatively, we dispense with oral argument.


5
AFFIRMED.